United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-1611
                                    ___________

Allison Chapman,                      *
                                      *
             Appellant,               *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
U.S. Bank, N.A., a Minnesota          * District of Minnesota.
Corporation, formerly known as        *
Heritage Bank Inc., former Montana    * [UNPUBLISHED]
Corporation,                          *
                                      *
             Appellee.                *
                                 ___________

                              Submitted: May 6, 2009
                                 Filed: May 8, 2009
                                  ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Allison Chapman appeals the district court’s1 denial of her motion for
reconsideration. We hold that the district court did not abuse its discretion in denying
reconsideration, because Chapman raised arguments that she could have raised in a
timely appeal. See Sanders v. Clemco Indus., 862 F.2d 161, 169-70 (8th Cir. 1988)


      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota.
(standard of review; court was not required to grant Rule 60(b) motion where it raised
ground for relief that could have been raised in timely appeal). Accordingly, we
affirm. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-